DETAILED ACTION

1.	Claims 25-44 are presented for consideration.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,725,833. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	Claims 25-31, 34-41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Suit [ US Patent Application No 2012/0096134 ], in view of DeCusatis et al. [ US Patent Application No 2014/0280547 ].

4.	As per claim 25, Suit discloses the invention as claimed including a method for clustering frequently communicating machines, the method comprising: 
	on a particular host computer and outside of a plurality of machines executing on the particular host computer [ i.e. host 10.173.0.33 has two VM names WXP32bit and W2K832 bit, and host 10.173.0.27 has two VM names Linux32bit and W2K3(32bit) ] [ Figure 7; and paragraph 0074 ];
	identifying a plurality of data messages as the data messages traverse along a set of datapaths to or from the plurality of machines executing on the particular host computer [ i.e. deploying data collection agents onto network nodes, monitoring network connections instantiated at each network node, acquiring resulting data ] [ paragraphs 0026, 0034  ];  
	collecting statistics regarding the data messages exchanged between each machine in the plurality of machines executing on the particular host computer and other machines executing on other host computers [ i.e. data collection agent tracks information regarding network information, and any applications and systems involved in the connection ] [ paragraphs 0030-0033, 0036, 0040 and 0041 ]; and

	Suit does not specifically 
	the controller to determine whether to move any particular machine on the particular host computer or one or more machines executing on other host computers and exchanging data messages with the particular machine to execute on a set of physical proximate host computers.
	DeCusatis discloses
	the controller to determine whether to move any particular machine on the particular host computer or one or more machines executing on other host computers and exchanging data messages with the particular machine to execute on a set of physical proximate host computers [ i.e. request to migrate the VM from the source server to the target server, and the network provisioning based on the network locations of the source and target servers ] [ Abstract; and paragraphs 0004, and 0041 ]. 
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Suit, and DeCusatis because the teaching of DeCusatis would enable to provide a process in an OpenFlow network for migrating a VM between a first host machine on which the VM is running and a second host machine [ DeCusatis, paragraph 0012 ]. 

5.	As per claim 26, Suit discloses wherein the identifying, and collecting are performed by a hypervisor executing on the particular host computer and the providing is performed by a service virtual machine (SVM) executing on the particular host computer [ i.e. application server ] [ 101, Figure 2; and paragraphs 0034-0036 ]. 

6.	As per claim 27, Suit discloses wherein collecting statistics comprises collecting metadata that identifies sources and destinations of each data message [ paragraphs 0040, and 0041 ]. 
 
7.	As per claim 28, Suit discloses wherein providing the collected statistics comprises providing the collected statistics to the controller in response to a request from the controller [ i.e. system administrator may perform network traffic analysis ] [ paragraphs 0035, and 0040 ]. 
 
8.	As per claim 29, Suit discloses wherein providing the collected statistics comprises providing the collected statistics to the controller when the collected statistics exceeds a threshold value [ i.e. the threshold may consist of metric that exceeds ] [ paragraphs 0038, and 0074 ]. 
 
9.	As per claim 30, Suit discloses wherein the threshold value is a threshold value for the particular machine in the plurality of machines [ i.e. CPU utilization percentage ] [ paragraphs 0038, 0072 and 0074 ]. 
 
10.	As per claim 31, Suit discloses wherein a first module collects the metadata from the plurality of data messages and stores the collected metadata in a local data storage, wherein a second module retrieves the stored metadata from the local data storage and distributes the retrieved metadata to the controller [ i.e. observation modules, node communication modules ] [ Figure 1; and paragraphs 0025, and 0026 ]. 

11.	As per claim 34, DeCusatis discloses wherein the particular host computer is one computer for one cluster of machines, while the set of physical proximate host computers includes more than one computer for another cluster of machines [ Figure 1; and paragraphs 0004, 0014, and 0041 ]. 

12.	As per claims 35-41, they are rejected for similar reasons as stated above in claims 25-31.

13.	As per claim 44, it is rejected for similar reasons as stated above in claim 34.


14.	Claims 32, 33, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Suit [ US Patent Application No 2012/0096134 ], in view of DeCusatis et al. [ US Patent Application No 2014/0280547 ], and further in view of Peteva et al. [ US Patent Application No 2017/0199770 ].

15.	As per claim 32, Suit discloses discloses wherein the first module operates in a kernel space of the particular host computer [ paragraph 0030 ].  Suit in view of DeCusatis does not specifically disclose the second module operates in a user space of the host computer.  Peteva discloses the second module operates in a user space of the particular host computer [ Figure 2; and paragraph 0082 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Suit, DeCusatis and 
 
16.	As per claim 33, Peteva discloses wherein the second module is a service virtual machine [ paragraphs 0004, and 0152 ]. 

17.	As per claims 42, and 43, they are rejected for similar reasons as stated above in claims 32, and 33.

Response to Arguments

	Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.

18.	As per remarks, Applicant’s argued that (1) notion of multiple machines executing on a host computer and collecting statistics regarding data messages identified as they traverse to and from the machines on the host computer, is completely missing from the cited references.
	As to point (1), Figure 7 of Suit reference clearly shows multiple virtual machines on a host [ i.e. host 10.173.0.33 has two VM names WXP32bit and W2K832 bit, and host 10.173.0.27 has two VM names Linux32bit and W2K3(32bit) ].  In addition, Suit discloses the highest listed VMs each have a high alert state, VM 91, VM 92 which . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446